Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) by and between Triumph Group, Inc. (the
“Company”) and Daniel J. Crowley (the “Executive”), dated as of November 17,
2020 (the “Agreement”).

WHEREAS, the Company desires to continue the employment of the Executive, and
the Executive desires to accept continued employment, as President and Chief
Executive Officer of the Company on the terms and conditions set forth in this
Agreement, intending to be legally bound.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.Employment Period. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, subject to the terms and
conditions of this Agreement, for the period commencing on the date hereof and
ending on the fifth anniversary of the date hereof (the “Employment Period”);
provided that, the Employment Period may be extended by mutual agreement of the
Company and the Executive on such terms and conditions as the Company and the
Executive mutually agree. Notwithstanding the foregoing, the Employment Period
shall immediately terminate upon any termination of the Executive’s employment
with the Company and its subsidiaries pursuant to Section 3.

2.Terms of Employment.

(a)Position; Location. During the Employment Period, the Executive shall serve
as Chairman of the Board of Directors of the Company (the “Board”) and as the
Company’s President and Chief Executive Officer, shall devote the Executive’s
full business attention and time to the business and affairs of the Company and
shall use the Executive’s best efforts to perform faithfully and efficiently
such responsibilities. The Executive will report directly to the Board. During
the Employment Period, the Executive’s services shall be performed in Berwyn,
Pennsylvania, subject to reasonable business travel at the Company’s request.

(b)Compensation and Employee Benefits. During the Employment Period, the Company
shall provide the Executive with the following compensation and benefits
subject, in the case of clauses (i) – (iii), to any adjustments, including
reductions, that are approved by the Compensation and Management Development
Committee of the Board (the “Compensation Committee”) in its discretion in
respect of extraordinary circumstances and applied on a similar basis to all
other senior executives of the Company.

(i)Annual Base Salary. During the Employment Period, the Executive shall receive
an annual base salary (the “Annual Base Salary”) of no less than $975,000, less
applicable withholding and payroll deductions, payable in accordance with the
Company’s regular payroll practices. The Annual Base Salary will be reviewed by
the Compensation Committee for increase but not decrease, provided that there is
no guarantee that any annual review will result in an increase.

 

--------------------------------------------------------------------------------

 

 

(ii)Annual Bonus Opportunity. During the Employment Period, the Executive shall
participate in the Triumph Group, Inc. Executive Cash Incentive Compensation
Plan, as in effect from time to time (the “Cash Incentive Plan”), pursuant to
which the Executive will have the opportunity to earn, for each fiscal year of
the Company, an annual bonus (the “Annual Bonus”), with a target Annual Bonus
opportunity equal to 110% of the Annual Base Salary (the “Target Bonus”) and a
maximum Annual Bonus opportunity equal to 200% of the Target Bonus. The actual
amount of the Annual Bonus paid for each applicable fiscal year, if any, shall
be determined by the Compensation Committee on the basis of the achievement of
pre-established performance goals relating to Executive’s performance and the
Company’s performance, established by the Compensation Committee, in
consultation with the Executive, within the first 90 days of each fiscal year.
Payment of any Annual Bonus will be subject to the Executive’s continued
employment through the applicable payment date, except as provided in the Cash
Incentive Plan.

(iii)Annual Long-Term Incentive Awards. The Executive will be eligible to
receive annual performance-based long-term incentive awards for each fiscal year
of the Company. Each annual award will be granted pursuant to the Triumph Group,
Inc. Amended and Restated 2018 Equity Incentive Plan (effective July 16, 2020)
(the “Equity Incentive Plan”) or a successor plan in the form of a combination
of time-based restricted stock units and performance-based restricted stock
units with a target grant date value of 350% of the Annual Base Salary. The
performance goals applicable to each award will be determined by the
Compensation Committee in its discretion, provided that the Executive shall have
the opportunity to offer recommendations to be considered by the Committee in
establishing such performance goals.

(iv)Special Long-Term Incentive Award. In connection with the Executive’s
continuation of employment, the Executive will be granted on the date of this
Agreement a one-time equity award (the “Special Award”) in the form of 250,000
performance-based restricted stock units, granted pursuant to the Equity
Incentive Plan. The Special Award will have the terms and conditions set forth
in the applicable award agreement which is attached as Appendix A hereto (the
"Special Award Agreement"). Subject to Section 4(a) hereof, the Special Award
will vest with respect to one third of the units subject thereto upon achieving
a 20-day average Company stock price hurdle of $15, $20 and $25, respectively
(each such dollar amount, without regard to the 20-day average requirement, a
“Performance Hurdle” and collectively, “Performance Hurdles”), in each case
within five years from the date hereof and subject to the Executive’s continued
employment through each vesting date. Notwithstanding the foregoing or any
provision of Section 4(a) hereof, upon the occurrence of a Change in Control
(within the meaning of the Company’s Change in Control Severance Plan as defined
below), the Special Award shall be eligible to vest to the extent set forth in
the Special Award Agreement.  Any portion of the Special Award that has not yet
vested as of the fifth anniversary of the date hereof shall terminate on such
date.

(v) Other Employee Benefit Plans. During the Employment Period, the Executive
shall be entitled to participate in the employee benefit plans, practices,
policies and programs generally applicable to other senior executives of the
Company (including retirement, health and welfare and vacation benefits).

2

 

--------------------------------------------------------------------------------

 

 

(vi)Financial Planning; Legal Fees. The Company will reimburse the Executive for
up to $15,000 in fees paid by the Executive for financial planning services per
calendar year during the Employment Period. The Company will reimburse the
Executive for his legal fees incurred in the negotiation and execution of this
Agreement, up to $15,000.

3.Termination of Employment.

(a)Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period and the Company may
terminate the Executive’s employment for Disability. For purposes of this
Agreement, “Disability” means that the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six (6) months.

(b)Cause. The Company may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall have the meaning set forth in the General Severance Plan (as
defined below) or, if the Executive’s termination occurs within six (6) months
prior to or twenty-four (24) months following a Change in Control, the meaning
set forth in the Change in Control Severance Plan.

(c)Good Reason. The Executive’s employment may be terminated by the Executive
either with or without Good Reason. For purposes of this Agreement, “Good
Reason” shall have the meaning set forth in the General Severance Plan or, if
the Executive’s termination occurs within twenty-four (24) months following a
Change in Control, the meaning set forth in the Change in Control Severance
Plan.

(d)Notice of Termination. Any termination by the Company with or without Cause,
or by the Executive with or without Good Reason, shall be communicated by a
notice of termination to the other party hereto given in accordance with the
terms of the General Severance Plan or, if the Executive’s termination occurs
within twenty-four (24) months following a Change in Control, the terms of the
Change in Control Severance Plan; provided, that, if the Executive is terminated
due to a reason that would constitute a Cause under the General Severance Plan
but not under the Change in Control Severance Plan and a Change in Control
subsequently occurs within six (6) months thereafter, such termination shall not
be treated as a termination for Cause.

4.Obligations of the Company upon Termination.

(a)Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company terminates the Executive’s employment without
Cause (other than due to death or Disability) or the Executive terminates his
employment for Good Reason, then, the Company shall pay or provide to the
Executive the severance payments and benefits provided in the Triumph Group,
Inc. Executive General Severance Plan, effective February 19, 2019 (“the General
Severance Plan”) or the Triumph Group, Inc. Executive Change in Control
Severance Plan, effective February 19, 2019, as amended February 10, 2020 and
June 9, 2020 (the “Change in Control Severance Plan” and together with the
General Severance Plan, the “Severance Plans”), as applicable, in each case as
in effect as of the date hereof; provided, that, if

3

 

--------------------------------------------------------------------------------

 

 

the Executive becomes entitled to severance payments and benefits under the
General Severance Plan, the unvested portion of the Special Award shall vest
pro-rata in accordance with the Special Award Agreement. Any changes to the
Severance Plans that are adverse to the Executive and are adopted after the date
hereof shall not apply to the Executive without the Executive’s consent.

(b)Other Termination. If the Executive’s employment is terminated during the
Employment Period for a reason other than those governed by Section 4(a), this
Agreement shall terminate without further obligations to the Executive under
this Agreement, other than for (i) payment of the portion of the Executive’s
Annual Base Salary due for the period though the date of termination,
reimbursement for business expenses incurred and any Annual Bonus earned for a
fiscal year that concluded prior to the date of termination, in all cases, to
the extent not theretofore paid, which obligations shall be paid in a lump sum
in cash within 60 days following the date of termination or as otherwise
required by law and (ii) the timely payment or provision of any other amounts or
benefits required to be paid or provided to the Executive or that the Executive
is eligible to receive under any plan, program, policy, practice or contract of
the Company through the date of termination (including the Equity Incentive Plan
and the Special Award Agreement), in all cases to the extent not theretofore
paid, in accordance with the terms of the applicable plan, program, policy,
practice or contract.

5.Restrictive Covenants. The Executive will be subject to certain restrictive
covenants set forth in the annex to the applicable award agreements under the
Equity Incentive Plan and any separation agreement the Executive may be required
to execute as a condition to receiving payments and benefits under the Severance
Plans, which are incorporated herein by reference.

6.Successors. This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

7.Miscellaneous.

(a)Governing Law and Forum. This Agreement shall be governed by and construed in
accordance with the laws of the State of Pennsylvania, without reference to
principles of conflict of laws. Any controversy or claim arising out of or
relating to this Agreement shall be brought solely in the Court of Common Pleas
of Chester County or, to the extent that such court has jurisdiction, the United
States District Court for the Eastern District of Pennsylvania.

(b)Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO TRIAL

4

 

--------------------------------------------------------------------------------

 

 

BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(c)Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party, by email or facsimile
(with confirmation of receipt) or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to the Executive: To the most recent address, email or facsimile number on
file with the Company.

If to the Company:

Triumph Group, Inc.
899 Cassatt Road, Suite 210
Berwyn, Pennsylvania 19312
Attention: Jennifer H. Allen
Email Address: JHAllen@triumphgroup.com

or to such other address or email address or facsimile number as either party
shall have furnished to the other in writing in accordance herewith. Notice and
communications shall be effective when actually received by the addressee.

(d)Invalidity. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those to which it is invalid
or unenforceable shall not be affected thereby, and each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.

(e)Survivability. The provisions of this Agreement that by their terms call for
performance subsequent to the termination of either the Executive’s employment
or this Agreement (including any restrictive covenants incorporated by reference
in Section 5) shall so survive such termination.

(f)Section Headings; Construction. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation hereof. For purposes of this Agreement, the
term “including” shall mean “including, without limitation.”

(g)Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(h)Tax Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

5

 

--------------------------------------------------------------------------------

 

 

(i)Section 409A.

(i)General. It is intended that payments and benefits made or provided under
this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Code (“Section 409A”). Any payments that qualify
for the “short-term deferral” exception, the separation pay exception or another
exception under Section 409A shall be paid under the applicable exception. Each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation for purposes of applying the exclusion under Section
409A for short-term deferral amounts, the separation pay exception or any other
exception or exclusion under Section 409A. All payments of nonqualified deferred
compensation to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Section 409A to the
extent necessary in order to avoid the imposition of penalty taxes on the
Executive pursuant to Section 409A. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment under this Agreement.

(ii)Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A shall be made in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (A) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (B) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (C) the reimbursement of an eligible expense shall be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (D) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

(iii)Delay of Payments. Notwithstanding anything to the contrary in this
Agreement, if the Executive is considered a “specified employee” for purposes of
Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the date of termination), any payment on account of
the Executive’s separation from service that constitutes nonqualified deferred
compensation within the meaning of Section 409A and that is otherwise due to the
Executive under this Agreement during the six-month period immediately following
the Executive’s separation from service (as determined in accordance with
Section 409A) shall be accumulated and paid to the Executive on the first
business day of the seventh month following the Executive’s separation from
service (the “Delayed Payment Date”). If the Executive dies during the
postponement period, the amounts and entitlements delayed on account of Section
409A shall be paid to the personal representative of the Executive’s estate on
the first to occur of the Delayed Payment Date or 30 days after the date of the
Executive’s death.

(j)Parachute Payments. In the event that any payments or benefits received or to
be received by the Executive pursuant to this Agreement or otherwise (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
as determined by the accounting firm that audited the Company prior to the
relevant “change in ownership or control” within the meaning of Section 280G of
the Code or another nationally known accounting or

6

 

--------------------------------------------------------------------------------

 

 

employee benefits consulting firm selected by the Company prior to such change
in ownership or control (the “Accounting Firm”) and (ii) but for this Section
8(i), would, in the judgment of the Accounting Firm, be subject to the excise
tax imposed by Section 4999 of the Code by reason of Section 280G of the Code,
then the Executive’s benefits under this Agreement shall be payable either: (A)
in full, or (B) as to such lesser amount which would result in no portion of
such payments or benefits being subject to the excise tax under Section 4999 of
the Code, as determined by the Accounting Firm, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income and
employment taxes and the excise tax imposed by Section 4999 of the Code, results
in the receipt by Executive, on an after-tax basis, of the greatest amount of
payments and benefits under this Agreement, as determined by the Accounting
Firm, notwithstanding that all or some portion of such payments and benefits may
be taxable under Section 4999 of the Code. In the event that a lesser amount is
paid under clause (ii)(B) above, then the elements of Executive’s payments
hereunder shall be reduced in such order (1) as the Company determines, in its
sole discretion, has the least economic detriment to the Executive and (2) which
does not result in the imposition of any tax penalties under Section 409A on the
Executive. To the extent the economic impact of reducing payments from one or
more elements is equivalent, and subject to clause (2) of the preceding
sentence, the reduction may be made pro-rata by the Company in its sole
discretion.

(k)Amendments. No provision of this Agreement shall be modified or amended
except by an instrument in writing duly executed by the parties hereto. No
custom, act, payment, favor or indulgence shall grant any additional right to
the Executive or be deemed a waiver by the Company of any of the Executive’s
obligations hereunder or release the Executive therefrom or impose any
additional obligation upon the Company. No waiver by any party of any breach by
the other party of any term or provision hereof shall be deemed to be an assent
or waiver by any party to or of any succeeding breach of the same or any other
term or provision.

(l)Entire Agreement. This Agreement (together with the plans and award agreement
referred to herein) constitutes the entire agreement of the parties hereto on
the subject matter hereof and supersedes and cancels in their entirety all prior
understandings, agreements and commitments, whether written or oral, relating to
the terms and conditions of employment between the Executive and the Company,
including the expired employment agreement between the Company and the Executive
dated April 1, 2016.

(m)Authority.  By signing this Agreement (and any award referred to herein), the
officer signing this Agreement on behalf of the Company attests that this
Agreement has been duly approved by the Board and the Compensation Committee.

[Signature page follows]

 

7

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.

EXECUTIVE

/s/ Daniel J. Crowley
Daniel J. Crowley

TRIUMPH GROUP, INC.

By:/s/ Jennifer H. Allen
Name:Jennifer H. Allen
Title:Senior Vice President, General

Counsel and Secretary

 

[Signature Page to Employment Agreement]

8

--------------------------------------------------------------------------------

 

 

Appendix A

 

Special Award Grant Agreement

 

(See attached.)




 

--------------------------------------------------------------------------------

 

 

Appendix A

 

November 17, 2020

 

Daniel J. Crowley

 

RE:

Special Long-Term Incentive Award – Performance Share Units (“PSUs”)

 

 

Dear Dan:

 

The Compensation and Management Development Committee (the “Committee”) of the
Board of Directors of Triumph Group, Inc. (“TGI”) approved your long-term equity
incentive award comprised of 250,000 PSUs (the “Performance Award”).  The
Performance Award was granted as of November 17, 2020 (the “Grant Date”), under
the Triumph Group, Inc. Amended and Restated 2018 Equity Incentive Plan, as
amended from time to time (the “Plan”).  All defined terms used in this award
notice without definition have the meanings set forth in the Plan, a copy of
which is provided with this award notice.  Unless varied in this award notice,
all terms of the Plan apply to this Performance Award.  The prospectus related
to the Plan is available in your Shareworks account.

 

The principal terms of this Performance Award are:

 

Grant Date:November 17, 2020

Stock Price at Grant Date:$11.57

PSUsPSUs to acquire 250,000 shares

 

Performance Share Units (PSUs):

 

One-third of the shares underlying the PSUs will vest upon TGI achieving the TGI
average stock price hurdles set forth below, in each case within five years from
the Grant Date.  Any portion of the Performance Award that has not yet vested as
of the fifth anniversary of the Grant Date shall terminate on such date.

 

Total number of PSUs awarded:  250,000

Vesting Schedule:

 

83,333 shares upon achieving a 20-day average TGI stock price of at least $15.00

83,333 shares upon achieving a 20-day average TGI stock price of at least $20.00

83,334 shares upon achieving a 20-day average TGI stock price of at least $25.00

 

For this purpose, “20-day average TGI stock price” means the average over 20
consecutive trading days of the closing per-share price of the Company’s Common
Stock on the New York Stock Exchange, and each such respective stock price
without regard to the 20-day average requirement shall mean a “Performance
Hurdle” for purposes of this Performance Award.

 

 

--------------------------------------------------------------------------------

 

 

Except as otherwise provided herein or in the Plan, you must provide services to
TGI through and on each vesting date to acquire the shares underlying the
PSUs.  Each PSU is equal to one share of Common Stock.  

 

General

 

The Committee has approved the use of net settlement in the payment of any tax
or other required withholdings upon vesting of the PSUs.  In addition to the
specific terms mentioned above, this Performance Award is subject to the terms
and conditions set forth in the Triumph Group, Inc. Executive General Severance
Plan, effective February 19, 2019 (the “General Severance Plan”) and the Triumph
Group, Inc. Executive Change in Control Severance Plan, effective February 19,
2019, as amended February 10, 2020 and June 9, 2020 (the “Change in Control
Severance Plan”), in each case as in effect as of the date hereof, and in the
Plan.

 

Termination of Employment; Change in Control

 

For purposes of this award notice, “Cause” and “Good Reason” shall have the
meaning set forth in the General Severance Plan, or, if your termination occurs
within six months prior to or twelve (12) months following a Change in Control
(as defined in the Change in Control Severance Plan), the meaning set forth in
the Change in Control Severance Plan.

 

Notwithstanding any provision of the Plan, the General Severance Plan or the
Change in Control Severance Plan to the contrary:

 

(i)If your employment is terminated for Cause, the full Performance Award shall
be forfeited, and any shares issued under the Performance Award prior to such
termination for Cause shall be returned to TGI.

 

(ii)If your employment is terminated for any reason other than Cause, then
except as set forth below, any unvested portion of the Performance Award shall
be forfeited.

 

(iii)If, prior to a Change in Control and during the period commencing on the
Grant Date and ending on the fifth anniversary of the Grant Date, your employer
terminates your employment without Cause, your employment terminates by reason
of Disability or you terminate your employment for Good Reason, any unvested
portion of the Performance Award shall vest pro-rata based on the number of days
elapsed during the five-year performance period applicable to the Performance
Award as of the date of termination, divided by the total number of days
included in the five-year performance period.

 

(iv)Upon the occurrence of a Change in Control:

 

(A) any part of the Performance Award with respect to which a Performance Hurdle
has been met or exceeded (based on the Fair Market Value of the underlying
shares on the closing date of the applicable Change in Control transaction (the
“Closing Date”)) shall vest as of the Closing Date, regardless of whether the
acquirer assumes or continues the Performance Award;

 

--------------------------------------------------------------------------------

 

 

 

(B) if the acquirer declines to assume or continue the Performance Award, it
shall vest in full irrespective of whether any Performance Hurdle has been
achieved in the transaction; and

 

(C) if the acquirer assumes or continues the Performance Award, on the Closing
Date any unvested portion of the Performance Award (after taking into account
(A) above, if applicable) shall convert into a time-based vesting RSU with full
vesting subject to continued employment through the earlier of (I) the first
(1st) anniversary of the Closing Date or (II) the fifth (5th) anniversary of the
Grant Date, provided that, if the acquirer assumes or continues the Performance
Award and your employment is terminated by your employer without Cause, by
reason of your Disability or by you for Good Reason, in each case prior to the
first (1st) anniversary of the Closing Date, any portion of the Performance
Award that had not yet then already vested shall vest in full as of the
termination date, subject to the otherwise applicable terms and conditions of
the Change in Control Severance Plan, including the requirement to execute a
release of claims.

 

By accepting this Performance Award, you agree to comply with the restrictive
covenants set forth in Annex A attached hereto and made a part hereof.

 

If you have any questions about this Performance Award, please contact the
Triumph Compensation Team at TGI-Compensation-Support@triumphgroup.com.

 

Thank you for your efforts and your contribution to the success of TGI.




 

--------------------------------------------------------------------------------

 

 

Annex A

Restrictive Covenants

(a)Disclosure of Confidential Information.  You shall not at any time during
your employment with TGI or its subsidiaries (together, the “Company”) or
thereafter, except as properly required in the course of your employment, use,
publish, disclose or authorize anyone else to use, publish or disclose any
Confidential Information belonging or relating to the Company.  Confidential
Information includes, but is not limited to, models, drawings, blueprints,
memoranda and other materials, documents or records of a proprietary nature;
information relating to research, manufacturing processes, bills of material,
finance, accounting, sales, personnel management and operations; and information
particularly relating to customer lists, price lists, customer service
requirements, costs of providing service and equipment, pricing and equipment
maintenance costs.

(b)Patents, Copyrights and Trade Secrets.  You will disclose, and hereby assign,
to the Company any and all material of a proprietary nature, particularly
including, but not limited to, material subject to protection as trade secrets
or as patentable or copyrightable ideas which you may conceive, invent, or
discover during the course of your employment with the Company which relate to
the business of the Company, or were developed using the Company’s resources
(collectively, the “Inventions”), and you shall execute and deliver all papers,
including applications for patents and do such other acts (entirely at the
Company’s expense) as may be necessary for the Company to obtain and maintain
proprietary rights in any and all countries and to vest title to such Inventions
in the Company.

(c)Noncompetition and Non-solicitation.  While you are employed by the Company
and for the one-year period following the termination of such employment for any
reason (together, the “Restricted Period”), you shall not, in any jurisdiction
in which the Company is doing business, directly or indirectly, own, manage,
operate, control, consult with, be employed by, participate in the ownership,
management, operation or control of, or otherwise render services to or engage
in, any business engaged in by the Company; provided, that your ownership of
securities constituting 2% or less of any publicly traded class of securities of
a public company shall not violate this paragraph.  During the Restricted
Period, you shall not solicit for business or accept the business of, any person
or entity who is, or was at any time within the previous 12 months, a customer
or client of the business conducted by the Company (or potential customer or
client with whom the Company or its affiliates had initiated contact).  During
the Restricted Period, you shall not, directly or indirectly, employ, solicit
for employment, or otherwise contract for or hire, the services of any
individual who is then an employee of the Company or who was an employee of the
Company within the previous 12 months.  Further, during the Restricted Period,
you shall not take any action that could reasonably be expected to have the
effect of inducing any individual who is then an employee, representative,
officer or director of the Company or any of its subsidiaries, or who was an
employee, representative, officer or director of the Company within the previous
12 months, to cease his or her relationship with the Company for any reason.

(d)Acknowledgements and Remedies.

(i)

The parties hereto agree that the provisions of clauses (a), (b) and (c) of this
Annex A (the “Covenants”) are reasonable under the circumstances of your
acceptance of the

 

--------------------------------------------------------------------------------

 

 

Performance Award to which this Annex A is attached.  You acknowledge and agree
that the Covenants are reasonable in light of all of the circumstances, are
sufficiently limited to protect the legitimate interests of the Company, impose
no undue hardship on you, and are not injurious to the public.  You further
agree that your services are of a personal, special and unique character and
cannot be replaced by the Company, and that the violation by you of any of the
Covenants would cause the Company irreparable harm, which could not be
adequately compensated by money damages, and that if the Company elects to
prevent you from breaching such provisions by obtaining an injunction against
you, there is a reasonable probability of the Company’s eventual success on the
merits.  Accordingly, you consent and agree that if you commit any such breach
or threaten to commit any breach, in addition to any other remedies as may be
available to the Company for such breach, including the recovery of money
damages, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to (A) forfeit your Performance Award if
the underlying shares of Common Stock have not been issued or require you to
return the shares of Common Stock underlying the Performance Award if issued and
(B) seek temporary and permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage.  Furthermore, if TGI institutes any action
or proceeding to enforce any of the provisions of this Annex A, to the extent
permitted by applicable law, you hereby waive the claim or defense that TGI has
an adequate remedy at law, and you shall not assert in any such action or
proceeding the defense that any such remedy exists at law.

(ii)

You represent that, in accepting this Performance Award, you are not relying on
any statements or representations made by any of the Company’s directors,
officers, employees or agents that are not expressly set forth herein, and that
you are relying only upon your own judgment and any advice, if any, provided by
your attorney.

(iii)

In light of the acknowledgements contained in this clause (d), you agree not to
challenge or contest the reasonableness, validity or enforceability of any
limitations and obligations contained in this Annex A.  In the event that the
Covenants shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court.

 